DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-8, 10-15, 17-18, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hickson, US Patent 4,507,396.
	Regarding claims 1, 11, 18, and 25-27, Hickson teaches a composite catalyst comprising fumed silica, fumed alumina, or fumed titania and a zeolite (which can be 
	Regarding claim 2, Hickson teaches particle size of 1/16 inch or about 1.6 mm. See Example 1. 
Regarding claims 3 and 4, Hickson teaches using zeolite and fumed silica which both have high surface areas on the order of the claimed range, but the reference is silent regarding the specific value of the composite catalyst. However, it would have been obvious to one of ordinary skill in the art to adjust the surface area in order to increase catalyst activity. 
	Regarding claims 7-8 and 10, Hickson is silent regarding the silica to alumina ratio in the zeolite. However, Hickson teaches a wide variety of zeolites including ZSM-5. It would have been obvious to one of ordinary skill in the art to choose the appropriate zeolite as well and its corresponding silica to alumina ratio in order to maximize catalyst activity and selectivity. See column 3, line 53 to column 4, line 56.
	Regarding claims 12-13, Hickson teaches that tungsten can be used and then calcined in oxygen thus providing tungsten (IV or VI) oxide. See column 5, lines 64-67.
	Regarding claims 14-15, Hickson teaches tungsten can be used and that magnesia (magnesium oxide) can also be incorporated thus rendering obvious their 
	Regarding claim 17 and 29, Hickson is silent regarding the silica to alumina ratio in the zeolite and the overall catalyst. However, Hickson teaches a wide variety of zeolites including ZSM-5. It would have been obvious to one of ordinary skill in the art to choose the appropriate zeolite as well and its corresponding silica to alumina ratio in order to maximize catalyst activity and selectivity. See column 3, line 53 to column 4, line 56. Hickson teaches a ratio of noncolloidal (micron sized which includes the fumed oxides) and colloidal (includes the zeolite) is 95:5 to 5:95. See column 3, lines 53-67. Overlapping ranges are prima facie obviousness. See MPEP 2144.05. 
	Regarding claim 28, Hickson is silent regarding the claimed property. However, the catalyst of Hickson is the same as that claimed and made from the same materials, therefore it would have the same properties. Further, since, by definition, the interior portion is not accessible to gases or vapors, it would also not be accessible to the catalyst precursor that is deposited in Hickson. Thus, the catalyst of Hickson would meet this limitation. 
	Regarding claim 30, Hickson renders obvious the catalyst claimed as discussed above. The product-by-product limitations of claim 30 are rendered obvious by Hickson even though it may have been produced by a different process since there is no apparent structural difference between the catalyst of Hickson and that produced by the method claimed. See MPEP 2113. Further the cumulative pore volume of the composite catalyst of Hickson would be greater than that of the preformed material because the . 
	 
Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive.
	Applicant argues that Hickson does not teach or suggest the features of claim 1 including the required MFI structured zeolite, the BEA structured zeolite, magnesium oxide, or combinations thereof and the required catalytically active compound that includes one or more of magnesium, molybdenum, rhenium, tungsten, manganese, titanium, cerium, and any other combination of these. This argument is unpersuasive because Hickson explicitly discloses these features as outlined in the 103 rejections above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J ZIMMER whose telephone number is (571)270-3591. The examiner can normally be reached Monday - Friday, 9:30 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. ZIMMER
Primary Examiner
Art Unit 1736



/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736